Citation Nr: 0834554	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.  

2.  Entitlement to a disability rating in excess of 10 
percent for hammertoes of the left foot.  

3.  Entitlement to a disability rating in excess of 10 
percent for hammertoes of the right foot.  

4.  Entitlement to a disability rating in excess of 20 
percent for post operative residuals of a hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran reports active service from March 1972 to March 
1976 and from March 1981 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by Regional Offices (RO's) 
of the Department of Veterans Affairs (VA).  A January 1993 
RO decision granted service connection for hypertension, 
rated as 10 percent disabling.  It also granted service 
connection, with noncompensable ratings for hammertoes, right 
5th digit, hammertoes, left 3rd and 5th digits, and status post 
hemorrhoidectomy.  The current claim was received in April 
2002.  An April 2003 decision by the Roanoke, Virginia, VARO 
confirmed and continued the evaluations, denying increases.  
In June 2004, a Decision Review Officer at the Newark, New 
Jersey VARO granted 10 percent ratings each for the left and 
right hammertoe disabilities, effective the date the claim 
for increase was received, in April 2002.  The grant expanded 
the service-connected disability to cover all toes on each 
foot.  A December 2007 rating decision by the Decatur, 
Georgia, VARO granted a 20 percent rating for the status post 
hemorrhoidectomy.  This was effective in August 2001, based 
on VA medical records for the year before the claim was 
received.  

A November 2007 rating decision by the Decatur VARO granted a 
temporary total disability rating, for right 2nd toe surgery, 
effective in July 2007, with a return to the 10 percent 
rating in October 2007.  That decision also granted a 10 
percent rating for trochanteric bursitis of the left hip.  
There is no record of the veteran disagreeing with any aspect 
of these grants.  


FINDINGS OF FACT

1.  The service-connected hypertension is manifested by 
elevated blood pressures and requires continuous medication 
for control.  The diastolic pressures are not predominantly 
110 or more, nor are the systolic pressures predominantly 200 
or more.  

2.  The service-connected hammertoes of the left foot are 
manifested by hammertoe deformity of the 2nd through 5th toes, 
post operative residuals, and pain on standing and weight 
bearing.  It is not analogous to more than a moderate foot 
injury.  

3.  The service-connected hammertoes of the right foot are 
manifested by hammertoe deformity of the 2nd through 5th toes, 
post operative residuals, and pain on standing and weight 
bearing.  It is not analogous to more than a moderate foot 
injury.  

4.  The service-connected post operative residuals of a 
hemorrhoidectomy are manifested by a small palpable internal 
hemorrhoid at 6 o'clock, that was not thrombosed, and 
secondary anemia.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4, including § 4.7 and Code 7101 (2007).  

2.  The criteria for a disability rating in excess of 10 
percent for hammertoes of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and Codes 
5282, 5284 (2007).  

3.  The criteria for a disability rating in excess of 10 
percent for hammertoes of the right have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and Codes 
5282, 5284 (2007).  

4.  The criteria for a disability rating in excess of 20 
percent for post operative residuals of a hemorrhoidectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4, including § 4.7 
and Code 7336 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

The initial VCAA notice was sent to the veteran in November 
2002, before the April 2003 rating decision at issue.  A 
notice that fully complied with the requirements of the VCAA 
was sent to the claimant in October 2005.  Thereafter, the 
veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case 
by way of a supplemental statement of the case issued in 
December 2007.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  His extensive VA clinical records are in evidence.  
The veteran has had several VA examinations.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Hypertension

The veteran's hypertension is currently rated as 10 percent 
disabling.  The rating scheduled provides that a 10 percent 
rating will be assigned where the diastolic pressure is 
predominantly 100 or more, or the systolic pressure is 
predominantly 160 or more, or if there is a history of 
diastolic pressure predominantly 100 or more that requires 
continuous medication for control.  The next higher rating, 
20 percent, requires diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  A 40 
percent rating requires hypertensive vascular disease with 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating requires diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.101, Diagnostic Code 7101 (2007).  

On the April 2006 VA hypertension examination, the veteran 
reported that his hypertension had never been stable and the 
side effects caused him to leave off his medications quite a 
lot.  His main problem was impotence and he was unwilling to 
take medication if that was going to result.  He reported 
that he had headaches with elevated blood pressure and would 
occasionally take extra medication.  During the examination 
he exhibited constant tremors, presumably related to alcohol 
addiction.  Blood pressure measurements were 210/110, 
210/114, and 210/108.  Pertinent diagnoses were hypertension 
and medication non-compliance.  

The file contains extensive VA clinical records, through 
December 2007.  These include numerous blood pressure 
readings, as follows:  

Date
Blood pressure
August 2001
178/103
August 2001
169/100
August 2001
185/114
August 2001
165/107
August 2001
176/107
April 2002
188/108
April 2002
160/106
April 2002
162/105
April 2002
165/104
April 2002
163/99
February 2003
156/72
April 2003
160/100
April 2003
166/104
June 2003
140/80
July 2003
146/76
January 2004
162/90
March 2004
164/98
March 2004
157/90
March 2004
154/110
March 2004
150/100
July 2004
160/95
July 2004
172/98
November 2004
159/89
November 2004
157/100
November 2004
165/115
November 2004
176/120
November 2004
181/111
November 2004
119/69
November 2004
126/81
November 2004
118/74
February 2005
142/100
August 2005
138/96
August 2005
122/88
November 2005
182/110
November 2005
180/112
April 2006
180/120
April 2006
180/136
April 2006
170/90
June 2006
150/100
June 2006
135/81
June 2006
118/76
September 2006
154/90
September 2006
150/90
October 2006
154/100
October 2006
150/94
October 2006
150/106
November 2006
150/96
November 2006
154/96
November 2006
150/90
November 2006
142/90
December 2006
160/100
December 2006
160/90
February 2007
130/80
March 2007
133/80
March 2007
168/100
April 2007
143/90
May 2007
140/86
May 2007
132/80
May 2007
133/95
June 2007
120/80
June 2007
144/89
July 2007
122/74
August 2007
132/82
August 2007
150/88
October 2007
126/72

Due to the veteran's lack of compliance with his medication 
requirements, the blood pressure readings on the April 2006 
VA examination were elevated and do not accurately reflect 
the predominant blood pressure readings.  The many clinical 
readings provide a much more accurate picture of the 
veteran's blood pressure and provide a preponderance of 
evidence that shows the requirements for a 20 percent rating 
are not met because his diastolic pressure has not been 
predominantly 110 or more, nor has his systolic pressure been 
predominantly 200 or more.  The Board has considered the 
issues raised by the United States Court of Appeals for 
Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. 
App. 505 (2007) and whether staged ratings should be 
assigned.  We conclude that at no time during the rating 
period have the predominant blood pressures exceeded the 
criteria for the current 10 percent rating.  The VA clinical 
records form the preponderance of evidence on this claim.  
Since this preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Hammertoes of the Left and Right Feet

Single hammertoes will be rated as non-compensable and a 10 
percent rating will be assigned for all toes of a foot 
(unilateral) being affected, without claw foot.  38 C.F.R. 
§ 4.73, Code 5282 (2007).  The current 10 percent rating for 
each foot is the maximum assignable under this diagnostic 
code.  The Board has considered other possible rating 
criteria.  38 C.F.R. § 4.20.  The service-connected 
disability is not analogous to flatfoot, ratable under 
diagnostic code 5276, claw foot ratable under diagnostic code 
5278, or malunion or nonunion of the tarsal bones, ratable 
under diagnostic code 5283.  Diagnostic codes 5277, 5279, 
5280, and 5281 do not provide ratings in excess of 10 percent 
and are for other conditions, so they could not provide 
additional ratings.  Diagnostic code 5284 does not provide a 
compensable rating for a mild or slight foot injury.  It does 
provides a 10 percent rating for a moderate foot injury, a 20 
percent rating for a moderately severe foot injury and a 30 
percent rating for a severe foot injury.  

On examination of the veteran's feet, in December 2003, he 
complained that his 3rd and 5th toes swell.  That was 
accompanied by intense pain that caused limping.  The more he 
walked, the more his foot reportedly hurt.  He had had 
surgery to relieve hammertoes and wore special shoes.  
Physical examination showed surgical scars on the 5th toes, 
bilaterally.  There were no scars visible on the third toes.  
There were no corns, edema, or calluses on the ends of the 
toes due to hammertoe deformity.  The 5th and 3rd toes were 
painful to palpation.  Bunion deformities were painful.  On 
standing, the 5th right toe was severely adducted, with an 
adductovarus deformity.  The 5th left toe was also adducted, 
but it did not show the rotation of the right 5th toe.  
Hammertoe deformities were noted on the 2nd through 5th toes, 
right and left.  X-rays showed evidence of surgery on both 
5th toes.  The diagnosis was status post arthroplasty of the 
5th toes, bilaterally.  The metatarsal joints were intact.  
The veteran had extensor tenotomies of the 3rd toes, 
bilaterally.  There was adductovarus of the 5th toes, 
bilaterally.  

The veteran's feet were again examined by VA in April 2006.  
He related foot pain and surgery in service.  He reported 
that during the last 6 months, or so, he began experiencing 
numbness and hypersensitivity in both feet.  He reported foot 
pain, mild weakness, and occasional swelling.  He could only 
wear bedroom or shower shoes.  Sneakers, dress shoes, and 
orthopedic shoes hurt.  He could not run or walk and only 
walked around his house.  On examination, he had palpable 
dorsalis pedis and posterior tibial pulses, bilaterally.  
Patchy hyperpigmented scars were noted on the plantar 
surfaces of both feet.  There was pain on palpation of the 
right 3rd and bilateral 5th toes.  They were quite sensitive 
to light pressure.  The 5th toes were in a nice, straight, 
corrected, and rectus position.  There were residual 
bilateral 3rd mallet toe deformities.  There was a positive 
sensation response to monofilament on both feet.  There was a 
mild flat foot and mild bunion deformity.  In general, he had 
some mild flexible, passively correctable second hammer toe 
deformities.  His stance was somewhat unbalanced and guarded.  
He could perform squatting, supination, pronation, and heel 
and toe raising maneuvers.  Raising on his toes and squatting 
were somewhat painful.  His gait was very guarded and 
antalgic.  He labored with a cane.  He was apropulsive and 
clearly avoiding pressure on his toes during the gait cycle.  
X-rays revealed post surgical resection and confirmed 
arthroplasty procedures on the right 5th and 3rd toes 
bilaterally.  The diagnosis was mild chronic pain in both 5th 
and 3rd toes, status post hammer toe type surgery with 
residual 3rd mallet toe deformities; and hyperalgesia to both 
feet, possibly secondary to lower back arthritis.  

The record includes VA clinical notes through November 2007.  
In July 2007, the veteran had surgery on his right second 
toe.  The diagnoses were right 2nd hammertoe deformity, right 
2nd claw toe deformity, right 2nd toe flexor tendon 
contracture, and contracture of the right 2nd 
metatarsophalangeal joint.  The operations performed on the 
right 2nd toe were; proximal interphalangeal joint fusion, 
distal interphalangeal joint arthroplasty, flexor tendon 
contracture, and metatarsophalangeal joint capsulotomy.  

Another VA examination of the veteran's feet was provided in 
December 2007.  The VA medical records were reviewed.  The 
veteran complained of pain in his toes, with additional pain 
of the right foot secondary to the surgery on his 2nd toe.  
He complained of stiffness, swelling, fatigability, and lack 
of endurance, and itching.  He had little pain at rest and 
had pain mainly on standing and walking.  Foot pain 
reportedly affected his mobility.  He was able to stand in 
slippers for 30 minutes but was not able to walk a quarter 
mile.  Examination disclosed hammertoe deformities of the 2nd 
through 5th digits, bilaterally.  Dorsiflexion of the toes 
was 10 degrees on the right foot and 0 degrees on the left 
foot.  Plantar flexion of the toes was 45 degrees, 
bilaterally.  The veteran complained of pain on range of 
motion of the toes of both feet.  There was a 4 centimeter 
scar on the dorsal aspect of the right second toe.  Ankle 
motion was dorsiflexion of 5 degrees and plantar flexion of 
20 degrees, bilaterally.  No edema was noted.  The veteran 
exhibited an antalgic gait.  He walked on the side of his 
feet to avoid pressure on his toes.  There were no calluses 
on his feet.  There were no skin or vascular changes.  
Hammertoe deformity of the lesser toes was noted.  There was 
no evidence of flat feet.  There was mild hallux valgus of 15 
degrees.  There was no evidence of unusual shoe wear.  X-rays 
disclosed evidence of arthroplasty with hemiphalangectomy of 
the right 2nd and 5th toe bilaterally.  The diagnosis was 
hammertoe deformity bilateral feet of the right third, 
fourth, and 5th toe and left second through 5th toe with pain 
on standing and weightbearing.  There was hallux abductal 
valgus, which was mild at 15 degrees, bilateral, feet.  

The rating schedule provides the current 10 percent 
evaluation if there are hammertoe deformities of all toes; 
however, the examinations have only shown involvement of the 
2nd through 5th toes, without hammertoe deformity of the 1st or 
great toes.  The decision review officer apparently felt that 
this approximated the criteria for a 10 percent rating for 
each foot, but did not exceed those criteria.  The Board has 
reviewed other criteria, as discussed above.  In the 
alternative, the disability could be rated by analogy to a 
foot injury and the current 10 percent rating would 
contemplate a moderate injury.  The rating criteria does not 
provide a compensable rating for a mild or slight foot 
injury.  The next higher rating, 20 percent, requires a 
moderately severe foot injury.  A moderately severe foot 
injury is one step below the highest rating assignable under 
this code, for a severe foot injury.  A moderately severe 
foot injury would be expected to involve more than the toes.  
In this case, the veteran has a limitation of ankle motion 
and hallux abductal valgus deformity, bilaterally; but these 
are not service-connected.  Only the toe deformities are 
service-connected and the clinical notes and examination 
report show that they are not analogous to more than a 
moderate foot injury.  Therefore, the veteran's hammertoes do 
not meet any applicable criteria for a higher rating.  The 
Board has considered the veteran's complaints of pain and his 
descriptions of how the disability affects his functioning; 
however, the medical reports and records provide a more 
probative description of the disability and, in this case, 
provide a preponderance of evidence against the claims for 
higher ratings.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the hammertoe conditions have not significantly 
changed and uniform ratings are appropriate in this case.  At 
no time during the rating period has the disability of either 
foot exceeded the criteria for a 10 percent rating.  

Post Operative Residuals of a Hemorrhoidectomy

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate.  A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  This is the highest rating assignable under these 
criteria.  38 C.F.R. § 4.114, DC 7336.  

The record includes VA clinical notes thorough December 2007.  
In August 2001, the veteran was seen with complaints of 
painful vesicles around his penis and perianal area.  He 
developed itching and maceration in both areas.  He denied 
bowel symptoms.  Examination showed severe maceration of the 
skin in the perianal area.  There was no report of 
hemorrhoids.  However, a complete blood count showed a 
hemoglobin of 13.5 and hematocrit of 40.5, and was otherwise 
normal.  The diagnosis was severe eczematous versus allergic 
dermatitis involving the perirectal area and penis; and 
uncontrolled hypertension.  

The veteran was afforded a VA examination of his rectum and 
anus in December 2007.  The veteran reported occasional 
rectal bleeding, anal itching, diarrhea, pain and swelling.  
Bleeding was said to occur 4 or more times a year.  His 
biggest problem was chronic constipation, which irritated his 
internal hemorrhoids.  He did not follow a high fiber diet or 
use medication for his hemorrhoids.  Examination disclosed 
internal hemorrhoids, which were small and reducible.  There 
was no evidence of prolapse, thrombosis, or bleeding.  No 
fissures were present.  There was no evidence of excessive 
redundant tissue.  There was no anorectal fistula, anal or 
rectal stricture, sphincter impairment, or rectal prolapse.  
The veteran was well developed, well nourished and in no 
acute distress.  Rectal examination showed good sphincter 
tone.  There was a small palpable internal hemorrhoid at 6 
o'clock, that was not thrombosed.  A barium enema study 
revealed moderate diverticulosis.  A complete blood count 
resulted in a hemoglobin of 10.9 and a mean corpuscular 
volume of 88.  The diagnosis was internal hemorrhoids, 
diverticulosis, and anemia secondary to diverticulosis and 
internal hemorrhoids.  The doctor commented that there would 
be no effects on the veteran's usual daily activities.  

The current 20 percent rating is appropriate for a situation 
such as this where there is secondary anemia.  The 20 percent 
rating was made effective in August 2001, the earliest date, 
within a year of the April 2002 claim, when anemic findings 
were documented.  The rating schedule does not provide a 
basis for a higher rating.  The Board has considered the 
various other rating criteria in light of the VA clinical 
records and examination report.  However, there is no basis 
for a higher rating under any other rating code.  38 C.F.R. 
§ 4.114.  The Board notes that the recent barium enema 
disclosed diverticulosis.  Service connection has not been 
established for this condition, so it is not a basis for a 
higher rating.  While the veteran may feel that a higher 
rating is warranted for his symptoms, the rating schedule 
does not provide a higher evaluation than the current 20 
percent.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  After 
reviewing the clinical records and examination report, we 
conclude that the service-connected hemorrhoid condition has 
not significantly changed and uniform rating is appropriate 
in this case.  At no time during the rating period has the 
disability exceeded the criteria for a 20 percent rating.  


ORDER

A disability rating in excess of 10 percent for hypertension 
is denied.  

A disability rating in excess of 10 percent for hammertoes of 
the left foot is denied.  

A disability rating in excess of 10 percent for hammertoes of 
the right foot is denied.  

A disability rating in excess of 20 percent for post 
operative residuals of a hemorrhoidectomy is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


